 


110 HR 1779 IH: Loan Forgiveness for Head Start Teachers Act of 2007
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1779 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Ms. DeLauro (for herself, Mr. Doggett, Ms. Lee, Mr. Lantos, Mr. Wynn, Mr. Gene Green of Texas, Ms. Loretta Sanchez of California, Ms. Sutton, Ms. Shea-Porter, Mr. Kennedy, Ms. Woolsey, and Ms. Hirono) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Higher Education Act of 1965 to extend loan forgiveness for certain loans to Head Start teachers. 
 
 
1.Loan forgiveness for Head Start teachers 
(a)Short titleThis section may be cited as the Loan Forgiveness for Head Start Teachers Act of 2007. 
(b)Head Start teachersSection 428J of the Higher Education Act of 1965 (20 U.S.C 1078–10) is amended— 
(1)in subsection (b), by striking paragraph (1) and inserting the following: 
 
(1) 
(A)has been employed— 
(i)as a full-time teacher for 5 consecutive complete school years in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such a school; or 
(ii)as a Head Start teacher for 5 consecutive complete program years under the Head Start Act; and 
(B)(i)if employed as an elementary school or secondary school teacher, is highly qualified as defined in section 9101 of the Elementary and Secondary Education Act of 1965, or meets the requirements of subsection (g)(3); and 
(ii)if employed as a Head Start teacher, has demonstrated knowledge and teaching skills in reading, writing, early childhood development, and other areas of a preschool curriculum, with a focus on cognitive learning; and; 
(2)in subsection (g), by adding at the end the following: 
 
(4)Head startAn individual shall be eligible for loan forgiveness under this section for service described in clause (ii) of subsection (b)(1)(A) only if such individual received a baccalaureate or graduate degree on or after the date of enactment of the Loan Forgiveness for Head Start Teachers Act of 2007.; and 
(3)by adding at the end the following: 
 
(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal year 2011 and succeeding fiscal years to carry out loan repayment under this section for service described in clause (ii) of subsection (b)(1)(A).. 
(c)Direct student loan forgiveness 
(1)In generalSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended— 
(A)in subsection (b)(1), by striking subparagraph (A) and inserting the following: 
 
(A) 
(i)has been employed— 
(I)as a full-time teacher for 5 consecutive complete school years in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such a school; or 
(II)as a Head Start teacher for 5 consecutive complete program years under the Head Start Act; and 
(ii) 
(I)if employed as an elementary school or secondary school teacher, is highly qualified as defined in section 9101 of the Elementary and Secondary Education Act of 1965, or meets the requirements of subsection (g)(3); and 
(II)if employed as a Head Start teacher, has demonstrated knowledge and teaching skills in reading, writing, early childhood development, and other areas of a preschool curriculum, with a focus on cognitive learning; and; 
(B)in subsection (g), by adding at the end the following: 
 
(4)Head startAn individual shall be eligible for loan forgiveness under this section for service described in subclause (II) of subsection (b)(l)(A)(i) only if such individual received a baccalaureate or graduate degree on or after the date of enactment of the Loan Forgiveness for Head Start Teachers Act of 2007.; and 
(C)by adding at the end the following: 
 
(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal year 2011 and succeeding fiscal years to carry out loan repayment under this section for service described in subclause (II) of subsection (b)(1)(A)(i).. 
(d)Conforming Amendments 
(1)FFEL programSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended— 
(A)in subsection (c)(1), by inserting or fifth complete program year after fifth complete school year of teaching; 
(B)in subsection (f), by striking subsection (b) and inserting subsection (b)(1)(A)(i); 
(C)in subsection (g)(1)(A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i); and 
(D)in subsection (h), by inserting except as part of the term program year, before where. 
(2)Direct Loan ProgramSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended— 
(A)in subsection (c)(1), by inserting or fifth complete program year after fifth complete school year of teaching; 
(B)in subsection (f), by striking subsection (b) and inserting subsection (b)(1)(A)(i)(I); 
(C)in subsection (g)(1)(A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i)(I); and 
(D)in subsection (h), by inserting except as part of the term program year, before where. 
 
